         Case 1:19-cv-03228-KPF Document 30 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANAND NACHIKET MUNSIF,

                             Plaintiff,
                                                        19 Civ. 3228 (KPF)
                      -v.-
                                                              ORDER
 HONORABLE ATTORNEY GENERAL
 OF USA, et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

       The Court has received numerous motions from Plaintiff in this action,

styled as motions for expedited processing, physical protection, reinstatement

of this case, “give money to me,” and “punish delayers severely.” (Dkt. # 24-

29). None of the above are valid motions and no legal basis is given for any of

them. Moreover, this case has been closed since April 19, 2019. All motions

are DENIED, and the Clerk of Court is directed to terminate the motions at

docket entries 24, 27, and 29.

       SO ORDERED.

 Dated: May 6, 2020
        New York, New York

                                                   KATHERINE POLK FAILLA
                                                  United States District Judge



A copy of this Order was mailed by Chambers to:
   Anand Nachiket Munsif
   606 West 42nd Street
   Apt. 606
   New York, NY 10036
